Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	 Any objection or rejection of record in the previous Office Action, mailed 09/30/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 1-2 and 5-6 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 1-2 and 5-6 are under the examination.
Claims 3-4 and 7 are cancelled.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1
Claim 1 recites a method of determining increased risk in developing cognitive impairment of the Alzheimer's type in a human subject at a predetermined age or age range, and treating the subject at increased risk. Therefore, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: Yes). 
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 recites a method for determining increased risk in developing cognitive impairment of the Alzheimer's type in a human subject at a predetermined age or age range that comprises detecting rs10524523 genotype in a biological sample of a subject, and determining the increased risk from rs10524523 genotype. The claim sets forth that each allele of rs10524523 genotype in a sample from a subject is correlated with the increased risk in developing cognitive impairment of the Alzheimer's type.
This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception (Step 2A Prong One: Yes), which may be termed a law of nature.

Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The only element in claim 1 in addition to the determining the increased risk is “detecting” rs10524523 genotype. This does not integrate the judicial exception because it is a data gathering step that does not meaningfully limit the exception. In addition, the claim sets forth performing “determining” for the risk assessment whether 
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites the method for determining increased risk in developing cognitive impairment of the Alzheimer's type in a human subject at a predetermined age or age range that comprises detecting rs10524523 genotype in a biological sample of a subject. Roses et al. teaches a method of detecting rs10524523 alleles in blood or brain samples from human subjects (abstract, p.376 col 2 para. 2) and distribution of the rs10524523 variable-length polymorphism for the subjects (p.380 Figure 3) (The Pharmacogenomics Journal; 2010;10: 375–384, published online on 22 December 2009). As such, detecting rs10524523 genotype from a biological sample was well-understood, routine and conventional at the time of the invention was made. Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No) 
Claim 1 is not directed to patent eligible subject matter.
Claim 2, which depends form the claim 1, recites method step of detecting APOE genotype from the subject to determine the presence an APOE 2/2 or APOE 2/3 genotype to predict the increased risk in the subject or to predict the indication of the 
Furthermore, the only element in claim 2 in addition to “the determining” is “detecting”. This does not integrate the judicial exception because it is a data gathering step that does not meaningfully limit the exception (Step 2A Prong Two: No). The claim recites the method of detecting APOE genotype from a biological sample of the subject. Roses et al. teaches the method of detecting of APOE genotype (abstract, Figure 2) (The Pharmacogenomics Journal; 2010;10: 375–384, published online on 22 December 2009). As such, detecting APOE genotype from a biological sample was well-understood, routine and conventional at the time of the invention was made. Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No) 
Claim 2 is not directed to patent eligible subject matter.
Regarding claim 5, the claim further defines the subject that has normal cognition. Claim 6 only serves to narrow the judicial exception, therefore they do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Therefore, claim 5-6 are not directed to patent eligible subject matter.
Response to Argument
7.	The response traverses the rejection on pages 4-5 of the remarks mailed 01/29/2021. Claims 1-7 were rejected under 101 in the office action mailed 09/30/2020. 
The response asserts that claim 1 and its dependent claims are patent eligible in step 2A of the USPTO’s subject matter eligibility guidance [MPEP 2106.04 (b) (I)].
The response also asserts that “a human subject determined to be at increased risk in developing cognitive impairment of the Alzheimer's type at a predetermined age or age range is specifically treated with low dose pioglitazone” and “Applicant respectfully points out that the administration (which is now recited in claim 1) is, in fact, required when the subject is determined to be an increased risk by the steps recited in claim 1. Therefore, this step does meaningfully limit the claim and must be considered when interpreting the claim as a whole”.
This response has been thoroughly reviewed but not found persuasive. 
Claim 1 is directed to both law of nature and abstract idea. The claim sets forth correlating between a subject’s genotype and the risk of in developing cognitive impairment of AD, and predicting the risk based on the determined genotype whether to perform or not to perform the treatment. Thus, the recitation of the claims clearly indicate directing to the judicial exception. The situation in which the predicted risk assessment show the subject is determined at increased risk, this particular treatment step applied the natural relationship in a manner that integrated it into a practical application. The situation in which the predicted risk assessment show the subject is 
Regarding the method step of administering, the claim recites a situation in the subject that does not indicate risk (e.g. age greater than about 62 and VL, VL), and the determining step states “determining… whether said subject is at increased risk”.  Accordingly, the claims appear to continue to encompass situations where a subject is not determined to be at increased risk. Since claim recites performing the administering step only to the subjects who were determined to be increased risk in the subject, not to every subject or outcome encompassed by the method, this step continues to appear conditional. Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before section 351(a)  shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2)  of such treaty in the English language. 


Claim Interpretation
The recitation as “A method of determining increased risk in developing cognitive impairment of the Alzheimer’s type …. and the treating the subject at increased risk” as in claim 1, has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Applicants' attention is directed to the fact that the scope of rejected claim 1 is determined by the steps recited and so the preamble of the claim is given no patentable weight (MPEP 2111.02).
10.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102 (b) as being anticipated by Roses et al. (The Pharmacogenomics Journal; 2010; 10: 375–384, published online on 22 December 2009) as evidence by Li (Arch Neurol 2008; 65: 45–53).
With regard to claim 1, Roses et al. teaches a method of detecting rs10524523 genotype in blood or brain tissue samples from in subjects and observations of long and short rs10524523 alleles in DNA from both tissues (p.376 col 2 para. 2-3, Figure 3, Figure 5). Furthermore, the process of assigning the individual length of allele to be “short, long or very long” could be performed via mental steps after obtaining the detected result, as to whether to administer the treatment or not. Roses further teaches performing PCR assay using DNA samples (i.e. nucleic acid amplification) (p. 376 col 2 para 3-4 and p.377 col 1 upper) (Limitation of claim 6).

In addition, claim 1 recites that “age greater than about 62 and VL, VL does not indicate increased risk”. The length greater than 29 T residue is considered VL (see specification p.24). Roses teaches findings of length variations in rs10524523 including having length more than 29 residues (see Figure 3) and detection of the genotype in the subject that has age greater  than 62 (p.376 Table 1) (e.g. AS cohort, the mean age is 81.7 ± 8.0). The observation could have the subjects that are great than 62 having more than 29 poly-T residues, thus, this would not indicate “the subject determined to be at increased risk”. Accordingly, the subject is considered to be not required to administer low dose pioglitazone. 
This method step of “the administering” is conditional and is not required for the subject determined not to be increased risk. Therefore, the method does not require any further action for such subject. 
claim 2, Roses et al. teaches analyzing APOE genotype or APOE allele (p.378 col 1 lower and col 2 para.2, Figure 1, p.379 col 2). 
Claim 2 recites “wherein the presence of an APOE2/2 or APOE2/3 genotype indicates the subject is not at increased risk”. This process related to “the presence of an APOE2/2 or APOE2/3 genotype” does not require any further action after detecting of APOE genotype and does not meaningfully limit the claims. In addition, the predicting based on the presence of APOE2/2 or APOE2/3 genotype could be performed via mental steps.
Roses further teaches a correlation of longer lengths of rs10524523 genotype with a higher risk of the onset of late onset Alzheimer’s disease (abstract). Furthermore, APOE e3/4 patients who developed LOAD after 60 years of age and the individuals with long poly-T repeats linked to APOE e3 develop LOAD on an average of 7 years earlier than the individuals with shorter poly-T repeats linked to APOE e3 (e.g. 70.5±1.2 years versus 77.6±2.1 years) (abstract). 
Roses teaches observations of APOE in relation to the length of allele of rs10524523. Figure 3 shows the association between APOE alleles or genotype and rs10524523 poly-T length. In APOE e4/4 subjects, the poly T variant of rs10524523 is relatively long with a narrow, unimodal distribution of lengths (21–30 T residues), whereas for APOE e3/3 subjects, a bimodal distribution of lengths was evident with peaks at 15.17 and 33.15 T residues (see Figure 3a). 
With regard to claim 5, which depends from claim 1, the claim is directed to the subject that has normal cognition. Roses teaches the method of detecting of rs10524523 genotype in the subjects from cohort study by Li (Arch Neurol 2008; 65: .
11.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a) and 102 (e) as being anticipated by Roses (WO 2010/019550 A2) as evidence by Li (Arch Neurol 2008; 65: 45–53).
The interpretation of instant claims and related discussions as previously described in this office action are fully incorporated here. 
With regard to claim 1, Roses teaches methods for determining increased risk for development of Alzheimer’s disease in a subject that comprises detecting from a biological sample containing DNA from the subject the presence or absence of a genetic variant of the TOMM40 gene (rs10524523 genotype) and detecting APOE genotype (p.54, claims 14-15, 22, 27, 30, Table 1, p. 43 Example 5). The detection of the genotype is performed by nucleic acid amplification (p.26 line 8-13). (Limitation of instant claims1-2 and 6) 
Roses teaches the association between length of the rs10524523 polymorphism for Alzheimer’s disease patients (e.g. between 60 and 86 years) and AD age of onset (Figure 9). Roses also teaches the length of rs10524523 in relation to APOE (Figure 8). Roses teaches findings of the length of rs10524523 (e.g. longer poly-T length ≥27 or 30 or more) that correspond to Alzheimer’s disease (Figure 8, p.47 para 1). Roses teaches that longer poly-T at rs10524523 are significantly correlated with earlier age of the disease onset (p. 47 para. 4). 

With regard to claim 5, Roses teaches the method of detecting of rs10524523 genotype in the subjects from cohort study by Li (Arch Neurol 2008; 65: 45–53) (p.43-44 Example 5 para.2). Li teaches characteristic of subjects participated in the study having the Alzheimer’s patients who do not show any GDS score (Global Deterioration Scale) (see Canadian data set, Table 1). Thus, Roses teaches the method of detecting rs10524523 genotype in the subjects that has normal cognition. 
Therefore, the reference anticipates the instant claims 1-2 and 5-6.
Response to Argument
12.	The response traverses the rejection on pages 5-6 of the remarks mailed 01/29/2021. Claims 1-7 were rejected under 102 in the office action mailed 09/30/2020. 
	The response asserts that “Claims 1 and 3 are rejected under 35 USC§ 102(b) as being allegedly anticipated by NCBI dbSNP rsl0524523 ("rsl0524523"). See Office Action, pages 12-13. Applicant notes that claim 7 was not subject to this rejection. In 
The response assets regarding the rejections of claims 1-7, as being allegedly anticipated by Roses et al. (The Pharmacogenomics Journal; 2010; 10: 375-384, published online on 22 December 2009) as evidenced by Li (Arch Neural 2008; 65: 45-53); and by Roses (WO 2010/019550 A2 as evidenced by Li. The response asserts that both references of Roses do not teach administering of low dose of pioglitazone. The response further asserts “this is not appropriate, as the administering is clearly required for the subject determined to be at increased risk as recited in the claim”. 
This response has been thoroughly reviewed but not found persuasive. The claim recites a situation in the subject that does not indicate risk (e.g. age greater than about 62 and VL, VL). Furthermore, the claim recites performing the administering step only to the subjects who were determined to be increased risk in the subject, not to every subject in the method. Thus, the recitation of the claim indicates administering method step is applied as a conditional method step. Accordingly, the rejections are maintained.
Claim Rejections - 35 USC § 103 (New ground necessitated by the amendment)
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roses-WO (WO 2010/019550 A2), as applied to claims 1-2 and 5-6 above, in view of Pershadsingh (Pershadsingh and Avery, Patent No: US 6,369,098 B1), as evidence by Li (Arch Neurol 2008; 65: 45–53). 
With regard to claims 1-2 and 5-6, the teachings of Roses-WO and the claim interpretation as previously described in this office action are fully incorporated here. 
Roses-WO teaches methods for determining increased risk for development of Alzheimer’s disease in a subject that comprises detecting from a biological sample containing DNA from the subject the presence or absence of a genetic variant of the TOMM40 gene (rs10524523 genotype) and detecting APOE genotype (p.54, claims 14-claims1-2 and 6)
The claim 1 is drawn to method of determining increased risk in developing cognitive impairment of the Alzheimer’s type in a human subject at a predetermined age or age range that comprises administering low dose pioglitazone to the subject determined to be at increased risk in developing cognitive impairment of the Alzheimer's type. The increased risk of the subject is determined based upon the subject’s age and the length of allele of rs10524523 genotype (e.g. the subject at age greater than about 77 and S, S indicates increased risk and  age greater than about 74 and S,L indicates increased risk). 
Roses-WO teaches the method of determining rs10524523 genotype, and the association of poly-T variant of alleles of rs10524523 length, APOE genotype and age of the onset of late-onset Alzheimer’s disease. In addition, Roses-WO teaches methods include administering an anti-Alzheimer’s disease agent to the subject in a treatment effective amount when the subject is determined to be at increased risk of Alzheimer’s disease [e.g. peroxisome proliferator-activated receptor (PPAR) agonists] (claims 17-19, 22, 25, and p. 3 line 34 through p. 4 line 4, p. 29 line 6-13). PPAR agonist includes thiazolidinedione or the agent is rosiglitazone. Roses-WO further teaches the use of dosage that will vary from compound to compound, and patient to patient, and will depend upon the condition of the patient and the route of delivery. For example, the use of oral dose a daily total from 1, 2 or 3 mg up to 30, 40, or 50 mg (p. 33 line 34 through p. 34 line 4). Thus, the teachings of Roses-WO indicates administering PPAR agonist and optimizing the dose with particular conditions of the patients. 
claim 5, Roses teaches the method of detecting of rs10524523 genotype in the subjects from cohort study by Li (Arch Neurol 2008; 65: 45–53) (p.43-44 Example 5 para.2). Li teaches characteristic of subjects participated in the study having the Alzheimer’s patients who do not show any GDS score (Global Deterioration Scale) (see Canadian data set, Table 1). Thus, Roses-WO teaches the method of detecting rs10524523 genotype in the subjects that has normal cognition.
Although, Roses-WO teaches administering PPAR agonist to the patients determined at increased risk Alzheimer’s disease and adjusting the dose as required, Roses-WO does not teach administering PPAR, pioglitazone in particular, and the using of low dose to the subject. The instant specification teaches that "Low dose pioglitazone" refers to pioglitazone or a pharmaceutically acceptable salt thereof in an amount in the range of from 0.5 mg to 12 mg (p. 26).
However, Pershadsingh teaches methods of administering PPAR agonists (i.e. pioglitazone) to Alzheimer’s disease (AD) (col 40 line 6-24) (For example, giving a dosage of 15 mg daily and orally for a patient weighs 70 Kg). The reference further teaches that oral dosing (i.e. about 0.1 mg to about 1000 mg) is dependent to the binding affined of the compound to PPAR (col 27 line 28-34). The reference teaches performing dose adjustment depending on the conditions such as age, lean body weight, total body weight, clinical conditions of the patients and the severity of the disease process (col 27 line 14-27). Thus, the reference teaches varying the dose of pioglitazone based on the conditions of the patients. For example, the dose of pioglitazone is required to decrease when the patients weight less than 70 kg, thus the dose can be less than 15 mg. Therefore, Pershadsingh teaches administering low dose 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Roses-WO for treating patients with Alzheimers disease, in view of Pershadsingh, teaching administering low dose of pioglitazone to AD patients. Roses-WO teaches methods of determining risk for the development of Alzheimer's disease via detecting rs10524523 genotype, predicting the increased risk of the disease based upon the length of poly-T residues and age of the subject, and administering PPAR to Alzheimer’s disease when the increased risk of the disease is determined. The teachings of Roses-WO encompass using low dose of PPAR agonist (e.g. adjusting the dose from 1, 2 or 3 mg), as described above. Pershadsingh teaches administering PPAR, particularly pioglitazone, to AD to treat acute or chronic disease or prevent the onset of the disease (col 40 line 2-7). Thus, it would have been obvious to one having skill in the ordinary art to have modified the method of Roses-WO to have administered pioglitazone, as taught by Pershadsingh. Modifying the method of Roses-WO to treat with pioglitazone would provide regression of the disease or improvement of the clinical status.  One skill in the art could have substituted the treatment option as taught by Pershadsingh for the other to achieve the predictable result in treating AD subjects. 




Response to Argument
15.	The response traverses the rejection on pages 6-7 of the remarks mailed 01/29/2021. Claim 7 was rejected under 103 in the office action mailed 09/30/2020. 
	The response asserts that the Roses patent reference does not teach administering low dose pioglitazone, and “Pershadsingh reference is cited as teaching administration of PP AR agonists such as pioglitazone, and that oral dosing can be adjusted based on age, weight, clinical conditions of the patients and the severity of the disease process. It is alleged that it would have been obvious to administer a low dose (less than 15 mg) when the patient weighs 50 kg as opposed to the more typical 70 kg”. 
The response also asserts that “there is no reason for the skilled person to have reduced a pioglitazone dosage to less than 15 mg based only on a generalized discussion in Pershadsingh that dosages of various drugs can be adjusted based upon patient conditions. Moreover, the ordinarily skilled person would have been motivated to increase the dosage as compared to that known for diabetes treatment when considering that for treatment of Alzheimer's disease the agent would need to cross the blood brain barrier, consistent with col. 40, lines 6-24 of the reference discussing the titrating YJ2.. of the dosage from 15 mg to 30 mg and 45 mg daily”.
This response has been thoroughly reviewed but not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Double Patenting (New ground necessitated by the amendment) 
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	This application is a Divisional of U.S. Application No. 15/600,833, filed May 22, 2017, which is a Divisional of U.S. Application No. 14/739,511, filed June 15, 2015, 
A Double patenting rejection is applied under MPEP 804.01 (B) over the claims of the parent application 13/346,081. The original restricted claims did not include a treatment step in combination with a detecting of a genotyping step for the methods of predicting increased risk in developing cognitive treatment of the Alzheimer’s type in a human subject (i.e. instant claim 1).  Thus, the restriction were not of the same scope of the instant claims.  The claims are not consent with the claims in the parents and the double patenting rejection is appropriate.  
18.	Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14, and 18-22 (Patent No.:US 8,846,315 B2).
 The interpretation of instant claims and the discussion related to the instant claims, as previously described in this office action, are fully incorporated here.
With regard to instant claim 1, Claims 1-2 of ’315 teach a method that comprises a series of method steps comprising detecting a poly-T DIP at rs10524523 of the TOMM40 gene from a biological sample containing DNA from the subject; correlating the detected poly-T length at rs10524523 with an increased risk of development of Alzheimer's disease; and administering an anti-Alzheimer's active agent in an amount effective for treating the subject. The detecting step include detecting the length of rs10524523 in the subject (see claim 3). Claim 6 of ’315, which depends from the claim 1, teaches that the active agent is pioglitazone or a pharmaceutically acceptable salt thereof. The claim requires administering low dose of pioglitazone to the subject who 
Furthermore, claims 12, 14, 19 and 20 of ’315 teach methods that comprise method steps of detecting APOE genotype in a biological sample of a human patient, detecting the length of a poly-T polymorphism at rs10524523 of the TOMM40 gene from a biological sample containing DNA from the subject; determining an increased risk for developing Alzheimer’s disease and administering an anti-Alzheimer's active agent in an amount effective for treating the subject. (Limitation of the instant claims 1-2)
With regard to instant claim 6 the claim is directed to the detecting step of rs10524523 genotype comprising nucleic acid amplification. Claims 21 and 22 of ’315, further teach that detecting the poly-T DIP at rs10524523 comprises PCR amplification and/or DNA sequencing. 
17.	Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14, and 18-22 (Patent No.:US 8,846,315 B2), in view of Pershadsingh ( Pershadsingh and Avery, Patent No: US 6,369,098 B1).
With regard to claims 1-2 and 6, the teachings of ‘315 as applied to claims 1-2 and 6, described above are fully incorporated here. In the event the claims are amended to require administering a low dose of pioglitazone, the following rejection is appropriate.  
With regard to instant claim 1 administering method step, the claims of ’315 do not explicitly teach administering pioglitazone to the subjects, low dose in particular, when the subject is determined not to be increased risk. 

 Pershadsingh teaches methods of administering PPAR agonists (i.e. pioglitazone) to Alzheimer’s disease (AD) (col 40 line 6-24) (For example, giving a dosage of 15 mg daily and orally for a patient weighs 70 Kg). The reference further teaches that oral dosing (i.e. about 0.1 mg to about 1000 mg) is dependent to the binding affined of the compound to PPAR (col 27 line 28-34). The reference teaches performing dose adjustment depending on the conditions such as age, lean body weight, total body weight, clinical conditions of the patients and the severity of the disease process (col 27 line 14-27). Thus, the reference teaches varying the dose of pioglitazone based on the conditions of the patients. For example, the dose of pioglitazone is required to decrease when the patients weight less than 70 kg, thus the dose can be less than 15 mg. Therefore, Pershadsingh teaches administering low dose of pioglitazone depending on the conditions of the subjects (e.g. administering pioglitazone to the patient weights 50 kg).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of claims of ’315 for treating patients with Alzheimer’s disease, in view of Pershadsingh, teaching administering low dose of pioglitazone to AD patients. The claims of ’315 teach administering pioglitazone to an amount effective for treating the AD subjects. Pershadsingh teaches administering pioglitazone to AD to treat acute or chronic AD or prevent the onset of the disease (col 40 line 2-7) and the method of varying the dosage depending on the conditions of the patients. Thus, it would have been obvious to one having skill in the ordinary art to have 

18.	Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-12 ,19, 20 and 21 (Patent No.: US 8,815,508 B2).
 The interpretation of instant claims and the discussion related to the instant claims, as previously described in this office action, are fully incorporated here.
With regard to instant claims 1-2, Claims 1-2 of ’508 teaches a method that comprises a series of method steps comprising detecting a poly-T DIP at rs10524523 of the TOMM40 gene from a biological sample containing DNA from the subject; correlating the detected poly-T length at rs10524523 with an increased risk of development of Alzheimer's disease; and administering an anti-Alzheimer's active agent in an amount effective for treating the subject. The detecting step include detecting the length of rs10524523 in the subject. 
Claim 10 of ’508 teaches methods that comprise method steps of detecting APOE genotype in a biological sample of a human patient, detecting the length of a poly-T polymorphism at rs10524523 of the TOMM40 gene from a biological sample containing DNA from the subject; determining an increased risk for developing Alzheimer’s disease and administering an anti-Alzheimer's active agent in an amount 
Furthermore, claim 11 of ’508, which depends from claim 10, teaches detecting APOE genotype.  Thus, claims 1-2 and 10-11 of ’508 teach the limitations of instant claims 1-2. 
With regard to instant claim 6, claims 19 and 20 of ’508 teach that detecting the poly-T DIP at rs10524523 comprises PCR amplification and/or DNA sequencing. 

19.	Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-12 ,19, 20 and 21 (Patent No.: US 8,815,508 B2), in view of Pershadsingh and Avery (Patent No: US 6,369,098 B1).
With regard to claims 1-2 and 6, the teachings of ‘508 as applied to claims 1-2 and 6, described above are fully incorporated here. In the event the claims are amended to require administering a low dose of pioglitazone, the following rejection is appropriate.  
With regard to instant claim 1 administering method step, the claims of ’508 do not explicitly teach administering low pioglitazone to the subjects when the subject is determined not to be increased risk. Pioglitazone is a thiazolidinedione (see specification p 33 line 7-8).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of claims of ’508 for treating patients with Alzheimer’s disease, in view of Pershadsingh, teaching administering low dose of pioglitazone to AD patients. The claims of ’508 teach administering thiazolidinedione to an amount effective for treating the AD subjects. Pershadsingh teaches administering pioglitazone that is a thiazolidinedione to AD to treat acute or chronic AD or prevent the onset of the disease (col 40 line 2-7) and the method of varying the dosage depending on the conditions of the patients. Thus, it would have 
Response to Argument
20.	The response traverses the rejection on pages 7-8 of the remarks mailed 01/29/2021. Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory double patenting.
The response asserts that the pending claims require administration of low dose pioglitazone to a subject determined to be at increased risk, which feature is not taught or suggested by U.S. Patent No. 8,846,315, alone or in combination with Pershadsingh, and U.S. Patent No. 8,815,508, alone or in combination with Pershadsingh.
This response has been thoroughly reviewed but not found persuasive.
Claim 1 recites a situation in the subject that does not indicate risk (e.g. age greater than about 62 and VL, VL). Furthermore, the claim recites performing the administering step only to the subjects who were determined to be increased risk in the subject, not to every subject in the method. Thus, the recitation of the claim indicates administering method step is applied as a conditional method step. Accordingly, the rejections are maintained over the U.S. Patent No. 8,846,315, alone or in combination with Pershadsingh, and U.S. Patent No. 8,815,508, alone or in combination with Pershadsingh.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634